Case: 1:03-cv-00280-WHR-MRM Doc #: 253 Filed: 12/08/20 Page: 1 of 2 PAGEID #: 10541




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

 AHMAD FAWZI ISSA,                              :

                Petitioner,                     :       Case No. 1:03-cv-280

                                                :       District Judge Walter H. Rice
        -vs-                                            Magistrate Judge Michael R. Merz
                                                :
 TIM SHOOP, Warden,
  Chillicothe Correctional Institution,
                                                :
                Respondent.


                       REPORT AND RECOMMENDATIONS


        This capital habeas corpus case is before the Court on remand from the United States Court of

 Appeals for the Sixth Circuit. Pursuant to that court’s Mandate (ECF No. 244), this Court on July 2,

 2019, issued a Conditional Writ of Habeas Corpus requiring “that the State of Ohio retry the Petitioner

 Ahmad Fawzi Issa within 180 days of the date of this Writ and, unless Petitioner is again convicted and

 sentenced pursuant to a new judgment of the Hamilton County Court of Common Pleas, release him from

 custody.” (ECF No. 247, PageID 10526).

        On August 21, 2019, Petitioner’s counsel furnished this Court with a copy of the

 Judgment Entry accepting Petitioner’s plea of guilty to the charge of involuntary manslaughter

 and sentencing him to time already served; a copy is attached to ECF No. 252.



        Because Petitioner is no longer in custody pursuant to the judgment which was at issue in

 this case, the Magistrate Judge respectfully recommends that the Order for Administrative

 Processing (ECF No. 248) be vacated and the Court enter final judgment dismissing the case as


                                                    1
Case: 1:03-cv-00280-WHR-MRM Doc #: 253 Filed: 12/08/20 Page: 2 of 2 PAGEID #: 10542




 moot.



 December 8, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may
 respond to another party’s objections within fourteen days after being served with a copy thereof.
 Failure to make objections in accordance with this procedure may forfeit rights on appeal.




                                                 2
